1

2

3

4

5

6

7

8
                       UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11   LESLIE HOFFMAN,                     Case No.: 2:16-CV-01530-CJC-E
12                 Plaintiff,            Hon. Judge Cormac J. Carney
13            v.                         JUDGMENT
14   SCREEN ACTORS GUILD-
     PRODUCERS PENSION PLAN, an
15   ERISA plan; BOARD OF TRUSTEES
     SCREEN ACTORS GUILD-
16   PRODUCERS PENSION PLAN, a plan
     administrator; DOES 1 through 10,
17
                   Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                   JUDGMENT
1    IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
2          Plaintiff Leslie Hoffman (“Plaintiff”) is hereby awarded judgment on her claims
3    for relief against Defendants Screen Actors Guild – Producers’ Pension Plan (the
4    “Plan”) and Board of Trustees (collectively “Defendants”), as follows:
5          1.      This matter is remanded back to Defendants for a further review of their
6    termination of Plaintiff’s benefits.
7          2.      Defendants shall pay Plaintiff $54,516.67 in allegedly past-due benefits,
8    pursuant to Pannebecker v. Liberty Life Assurance Co. of Boston, 542 F. 3d 1213 (9th
9    Cir. 2008).
10         3.      Any motion for attorneys’ fees shall be filed within 14 days of the entry
11 of this judgment.

12

13 Dated: February 5, 2020

14
                                             ___________________________________
15                                           Hon. Cormac J. Carney
                                             United States District Court
16

17

18

19

20

21

22

23

24

25

26

27
                                                 1
28                                           JUDGMENT
